                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


NATIONAL FISH & SEAFOOD, INC.,

               Plaintiff,

v.                                                      Civil Action No. Case 1:18-cv-11515 LTS

KATHLEEN A. SCANLON, ET AL.,

               Defendants.




                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

National Fish & Seafood, Inc. and Defendants Kathleen A. Scanlon, Tampa Bay Fisheries, Inc.,

Robert Paterson, Mark Pandolfo, Mark Marsh, and Red Chamber Co. (individually a “Party” and

together the “Parties”) hereby jointly stipulate to dismissal of this action with prejudice. Each

Party to this action will bear its, her, or his own attorney’s fees, expenses, and costs.

       Accordingly, the Parties respectfully request that the Court enter a final order consistent

with the above stipulation to conclude this action.
Dated: March 8, 2019

Respectfully submitted,



 /s/ Christopher Centurelli                  /s/ Beth A. Deragon (with permission)
 Mark Pomfret (BBO # 561925)                 Beth A. Deragon (BBO # 568588)
   mark.pomfret@klgates.com                  (admitted to USDC MA Bar on 8/21/18)
 Christopher Centurelli (BBO # 640974)       bderagon@pastorikrans.com
   christopher.centurelli@klgates.com        PASTORI | KRANS PLLC
 Michael R. Creta (BBO # 693340)             70 Commercial Street, Suite 203
   michael.creta@klgates.com                 Concord, NH 03301
 Brandon R. Dillman (BBO # 696937)           603.369.4769
   brandon.dillman@klgates.com
 K&L GATES LLP                               Counsel for Defendant
 State Street Financial Center               Kathleen A. Scanlon
 One Lincoln Street
 Boston, MA 02111
 617.261.3100

 Counsel for Plaintiff
 National Fish & Seafood, Inc.



                                             /s/ Adam S. Gershenson (with permission)
                                             Michael N. Sheetz (BBO #548776)
                                             msheetz@cooley.com
                                             Adam S. Gershenson (BBO #671296)
                                             agershenson@cooley.com
                                             Elizabeth Trafton (BBO #693969)
                                             etrafton@cooley.com
                                             COOLEY LLP
                                             500 Boylston Street
                                             Boston, MA 02116-3736
                                             Tel.: (617) 937-2300
                                             Fax: (617) 937-2400

                                             Counsel for Defendants Tampa Bay
                                             Fisheries, Inc., Robert Paterson, Mark
                                             Pandolfo, Mark Marsh, and Red Chamber
                                             Co.




                                         2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, the foregoing document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.

                                              /s/ Christopher Centurelli
                                              Christopher Centurelli




                                                 3
